Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 03/29/2021. 
Claims 1, 4, 8, 11, 15, 18, 19 have been amended by Applicant.
Claims 1-20 are currently pending and have been rejected as follows.
Response to Amendments
    112 (b) rejections in the previous act are withdrawn in view of Applicant amendment as suggested by Examiner in the previous Act.  
Response to Arguments
Applicant’s 03/29/2021 amendment necessitated new grounds of rejection in this action.
Argument 1
Remarks 03/29/2021 p.12 ¶2-1st sentence argues that Marquie's correlations (inferences) aren’t based on defined case attributes or defined performance criteria, and not generated by using case attributes to determine whether performance criteria have been met.
As per the “case attribute” term, Examiner first notes that Original Spec, does not provide a clear, deliberate and explicit definition. Rather Original Spec. ¶ [0012] last sentence merely exemplifies the case attributes to include: product purchase date, return date etc. Thus, Examiner broadly interprets the term “case attribute” to include, among others: any user activity data, including selection purchase of items etc. Based on such broad definition, Marquie column 6 lines 59-63 discloses such “case attributes” as actions, i.e. user activity data, represented by edges 404, 404a, b, wherein such activity refers to selection or purchase to the plurality of items. In fact Marquie column 7 lines 32-33 explains that an edge 404 can be defined by a type associated with a user activity type. 
As per “performance criteria”, Examiner notes that Spec. does not provide a clear, deliberate and explicit definition for “performance criteria”. Rather “performance criteria” is broadly claimed with respect to “whether” an event was “met” or occurred or performed. Thus Examiner interprets “performance criteria” as indication of performance of an event.   
Marquie column 7 lines 31-38 discloses such broad measure or degree of some weigh[ing]” the “edge types”  “differently”. For example, a “select” edge 404a can be assigned a weight less than a “buy” edge 404b because a user that buys an object is more interested by the object than a user that merely selects an object.
Marquie column 7 lines 7-17: further adds a timestamp so that a chronology of user activity can be determined. For example Marquie determines at column 7 lines 10-14 that Document#1 was bought [or met] at t4 corresponding to the chronology of case attributes actions. Marquie similarly determines at column 7 lines 15-17 that Document#1 was bought [or met] at t7 corresponding to the chronology of case attributes actions.
Marquie column 7 lines 41-58: determines several inferences. One inference is that document #1 associated with node 402a and document #2 associated with node 402a are related to Topic 1 402c based on the fact that both nodes 402a, 402a were selected [or met] after User A performed a search of Topic 1. Another inference that can be determined is that document #1 associated with node 402a is highly relevant to Topic 1 based on the fact that it was selected [or met] by several users, e.g., by User A and User B, after a search of Topic 1. That inference is bolstered further by the fact that document #1 was purchased [or met] by Users A & B. Accordingly, the recommendation engine 312 can, in this example, determine that documents #1 and #2 are related to Topic 1, and that document #1 is preferred (and recommended) by Users A and B.
Argument 2
Remarks 03/29/2021 p12 ¶2-2nd sentence argues that Marquie's correlations (inferences) do not establish a relationship between each case attribute and a corresponding projected outcome on performance criteria corresponding to the case attribute& projected outcome.
         Examiner fully considered said argument but respectfully disagrees because such
relationship is established by Marquie at column 7 lines 31-38 by “weigh[ing]” the “edge types”  “differently”. For example, a “select” edge 404a can be assigned a weight less than a “buy” edge 404b because a user that buys an object is more interested by the object than a user that merely selects an object. Marquie column 7 lines 7-17: further adds timestamps as additional evidence for establish a relationship between each case attribute and projected outcome based on performance criteria. For example Marquie determines at column 7 lines 10-14 that Document#1 was bought [or met] at t4 corresponding to the chronology of case attributes actions from t1 to t4. Marquie similarly 7 corresponding to the chronology of case attributes actions from t1 to t7.
Marquie column 7 lines 41-58: provides additional examples. One inference that determined is that document #1 associated with node 402a and document #2 associated with node 402a are related to Topic 1 402c based on the fact that both nodes 402a, 402a were selected [or met] after User A performed a search of Topic 1. Another inference that can be determined is that document #1 associated with node 402a is highly relevant to Topic 1 based on the fact that it was selected [or met] by several users, e.g., by User A and User B, after a search of Topic 1. That inference is bolstered further by the fact that document #1 was purchased [or met] by Users A & B. Accordingly, the recommendation engine 312 can, in this example, determine that documents #1 and #2 are related to Topic 1, and that document #1 is preferred (and recommended) by Users A and B.
Argument 3
Remarks 03/29/2021 p.12 ¶3, 1st sentence further argues that Marquie fails to teach that “case data” is received from a “remote computer device”, where “the case data including one or more attributes for a corresponding specific case”
Applicant’s argument 3 was fully considered but moot in view of new grounds of rejection. 
	Marquie column 3 line 65 to column 4 line 4 still teaches: “The hardware device 100 may operate in a networked environment using logical connections to one or more remote nodes (not shown) via communication interface 112. The remote node may be another computer, a server, a router, a peer device or other common network node, and typically includes many or all of the elements described above relative to the hardware device 100 with Marquie column 5 lines 40-43: disclosing the “application server 502 can be configured to provide an execution environment configured to Support the operation of the components illustrated in FIG. 3 and/or their analogs. In fact Marquie Fig.5 and associated text shows the receiving of query case data among separate, disparate, disjoint or remote nodes 500a, 500b, 502.
	Marquie does not recite: “the case data including one or more attributes for a corresponding specific case” “received” “from” “remote computer device” as claimed. 
	Examiner now relies on Sapir; Marina US 20060212412 A1 to teach or suggest:
 “the case data including one or more attributes for a corresponding specific case” “received” “from” the “remote computer device” (Sapir ¶ [0008] 2nd sentence: Pattern-coded data is generated for both known cases and another case (e.g.  test case or a new case), by evaluating the data for the known cases and the other case with the at least one probabilistic pattern. Sapir ¶ [0111] last sentence: implementation of receiving data for a test case from a remote device in connection with the present invention should be apparent to one of ordinary skill in the art and therefore will not be further described).
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1, 8, 15 are independent, and have been amended to recite among others: 
“receive” / “receiving” “case data from a first remote computer device of the one or more remote computer devices, the case data including one or more attributes for a corresponding specific case” 
“in response to receiving the case data”, “identify” / “identifying” / “values of” / “one or more attributes in the received case data…” [bolded emphasis added],
	-> rendering each of said claims vague and indefinite because it is unclear if 
* “one or more attributes” subsequently recited at “in response” to limitation relates back 
* to “one or more attributes” antecedently recited at the “receive/receiving” limitation.

Claims 1, 8, 15 are recommended to be amended to recite among others: 
	* “receive” / “receiving” “case data from a first remote computer device of the one or more remote computer devices, the case data including one or more attributes for a corresponding specific case” 
	* “in response to receiving the case data”, “identify” / “identifying” / “values of” / the “one or more attributes in the received case data…”.
Claims 2-7, 9-14, 16-20 are dependent and rejected upon parent Claims 1, 8, 15. 
Claim 1 is independent and has been amended to recite at “building” limitation: “a message based on the identified projected outcomes for the corresponding specific case that are associated by the correlation data with the identified case attribute values”
	-> rendering said claim vague and indefinite because there is insufficient antecedent basis for “the identified case attribute values”.
Claim 1 is recommended to be amended, as an example only, to recite among others, “a message based on the identified projected outcomes for the corresponding specific case that are associated by the correlation data with 
Claims 2-7 are dependent and rejected upon rejected parent independent Claim 1. 
Clarifications and/or corrections are required.
---------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
	* Marquie et al, US 9507851 B1 hereinafter Marquie in view of 
	* Gilbert et al, US 20120066547 A1 hereinafter Gilbert, and in further view of
	* Sapir; Marina US 20060212412 A1 hereinafter Sapir. As per,
Claims 1, 8, 15 
Marquie still teaches or suggests: “A method implemented in a case management system having a predictive analysis engine and a message handler embodied on an application server, the method for providing from the server to a case technician device a prediction message responsive to incoming case management data received from the case technician device, the method comprising” (Claim 15): / “A computer program product, comprising a non-transitory computer readable storage medium that stores thereon computer-readable program code that is executable by a processor to” (Claim 8): /  “A system comprising” (Claim 1) (Marquie Figs.1,3,5 column 3 lines 11 to column 4 line 55): 
	 “a case management server coupled by an application protocol layer to a network 
subsystem” (Marquie column 5 lines 40-43: an application server 502 can be configured to provide an execution environment configured to Support the operation of the components illustrated in Fig.3 and/or their analogs. Further see Marquie column 6 lines 6-9: the recommendation engine 312 can be adapted to operate in the network application service 300 in an execution environment 302 provided by the server 502); 
	
	“one or more remote computer devices communicatively coupled to the case management server by the network subsystem” (Marquie Fig.1, Fig.5 column 4 lines 1-4: the remote node, depicted at Fig. 5 as coupled to the server, may be another computer, a server, a router, a peer device etc.); “and” 
	
	“a data store coupled to the case management server, wherein the data store contains configuration data” (Marquie column 5 lines 56-58: The network application service 300 includes a data store 320, Such as a database. Marquie column 6 lines 54-57: As shown in Fig.3, the structured storage model 400 is stored in the data store 320 so that the user activity data is accessible by the network application service 300 via the data manager 314) “including defined case attributes” (Marquie column 6 lines 59-63 defines edges 404, 404a, 404b representing actions, i.e., user activity data, relating to the plurality of items. Marquie column 7 lines 32-33 similarly explains that edge 404 can be defined by a type associated with a user activity type) “and defined performance criteria” (Marquie column 7 lines 31-38 discloses a broad measure or degree of some event happening by “weigh[ing]” the “edge types”  “differently”. For example, a “select” edge 404a can be assigned a weight less than a “buy” edge 404b because a user that buys a object is more interested by the object than a user that merely selects an object. A different example is provided by Marquie column 7 lines 7-17: by further adding a timestamp so that chronology of user activity can be determined. For example Marquie determines at column 7 lines 10-14 that Document#1 was bought at t4 corresponding to the chronology of case attributes actions. Marquie similarly determines at column 7 lines 15-17 that Document#1 was bought [or met] at t7 corresponding to the chronology of case attributes actions), “wherein the case attributes are usable to determine whether the performance criteria have been met” (Marquie column 7 lines 36-38: a user that buys an 4 corresponding to chronology of case attributes actions. Marquie similarly determines at column 7 lines 15-17 that Document#1 was bought [or met] at t7 corresponding to the chronology of case attributes actions. see column 7 lines 41-58 for other example); 
        
“the case management server including a (Marquie Abstract last sentence: the recommendation information is based on at least one inference determined from the structured storage model) 
	
	- “retrieve a first portion of the configuration information containing a plurality of the case attributes and a corresponding plurality of the performance criteria and associated outcomes”
	(Marquie column 7 lines 3-17: when user activity data relating to a first data object 322a is received, the computational recommendation engine 312 can be configured to store each command as an edge 404 and at least one node, e.g., object node 402a, in the graphical representation 400, and optionally to tag each edge 404 with a timestamp so that a chronology of user activity can be determined. As shown in Fig.4. User A performs a task comprising a search of Topic 1420c at t=1, selects Document #2 represented by object node 402a at t=2, selects Document #1 represented by object node 402a at t=3, and buys the document represented by object node 402a at t=4. Similarly, User B searches Topic 1 420c at t=5, selects Document #1 represented by object node 402a at t=6, and buys Document #1 represented by node 402a at t=7.
	Marquie column 7 lines 63 to column 8 line 2: when new user activity data relating to the first data object 322 a (or any data object 322) is received, the recommendation engine 312 can be configured to update the structured storage model 400 with a new edge 404 representing the new user activity, and to determine at least one new inference relating the first object 322 a based on the new edge 504)



	- “analyze the retrieved configuration information and generate a set of projected outcomes corresponding to the performance criteria”
	 (Marquie column 7 lines 27-38: analyze the structured storage model 400 and to determine at least one inference relating to the first data object 322a based on at least one edge 404 representing user activity data relating to the first data object in the structured storage model 400. In an embodiment, an edge 404 can be defined by a type associated with a user activity type, and different edge types can be weighted differently depending on specific criteria. For example, a “select’ edge 404a can be assigned a weight less than a “buy” edge 404b because a user that buys an object is more interested by the object than a user that merely selects an object.
         Marquie column 7 lines 39-58 recommendation engine 312 is configured to examine the structured storage model 400 and to make inferences about the plurality of nodes 402. For example, referring to the structured storage model 400 depicted in Fig. 4, the recommendation engine 312 can determine several inferences. For instance, one inference that can be determined is that document #1 associated with node 402a and document #2 associated with node 402a are related to Topic 1 402c based on the fact that both nodes 402a, 402a were selected after User A performed a search of Topic 1. Another inference that can be determined is that document #1 associated with node 402a is highly relevant to Topic 1 based on the fact that it was selected by several users, e.g., by User A and User B, after a search of Topic 1. That inference is bolstered further by the fact that document #1 was purchased by Users A & B. Accordingly, the recommendation engine 312 can, in this example, determine that documents #1 and #2 are related to Topic 1, and that document #1 is preferred (and recommended) by Users A and B),
 	
	- “generate correlation data, wherein the correlation data establishes for each of the case attributes a relationship with a corresponding one of the projected outcomes based on at least one of the performance criteria corresponding to the case attribute and the projected outcome”,
	(Marquie column 7 lines 39-58: recommendation engine 312 can be configured to examine the structured storage model 400 and to make inferences about the plurality of nodes 402. For example, referring to the structured storage model 400 depicted in Fig.4,  
	
	- “and store the correlation data in the data store”
	(Marquie column 7 lines 3-9: when user activity data relating to a first data object 322a is received, the computational recommendation engine 312 can be configured to store each command as an edge 404 and at least one node, e.g., object node 402a, in the graphical representation 400, and optionally to tag each edge 404 with a timestamp so that a chronology of user activity can be determined.
	Marquie column 7 lines 18-24: By storing the user activity data in the structured data model 400 represented by the graph, complex user activity sequences can be captured and recorded. Moreover, the graphical representation 400 can capture the dynamic nature of user activities and can quickly represent relationships between items, including data objects 322, and recurrent usage patterns.
	Marquie column 8 lines 3-13: when at least one inference relating to an object, e.g. 1st object 322 a is determined, recommendation engine 312 stores the determined inference(s) as recommendation metadata 324 of object 322 a. When new inferences are determined based on new user activity data, recommendation engine 312 updates the corresponding recommendation metadata 324 stored in database 320 along with the data objects 322 so that it can be accessed by the network application service 300.
	Marquie column 9 lines 37-39: When inference(s) is determined, it can be returned to data manager 314 and stored as recommendation metadata 324 of 1st data object322a)
	  “the predictive analysis engine further configured to” 
	- “receive ”  
	(Marquie column 6 lines 11-17: network application service 300 can be configured to receive a data query from client B 500b over the network510 via a network subsystem 330 and an application protocol layer, or other higher protocol layer, as illustrated by an HTTP protocol layer 332, among many possible standard and proprietary protocol layers
	Marquie column 3 line 65 to column 4 line 6: hardware device 100 may operate in a networked environment using logical connections to one or more remote nodes via communication interface 112. The remote node may be another computer, a server, a router, a peer device or other common network node, and typically includes many or all of the elements described above relative to the hardware device 100. The communication interface 112 may interface with a wireless network and/or a wired network).
	- “in response to receiving the case data, identify values of one or more attributes in the received case data”
	(Marquie column 6 lines 22-24: The data query can be a request for a specific data object, e.g., a book or a document, or for a collection of data objects, e.g., all documents related to a particular topic.
	Marquie column 6 lines 28-30: data manager 314 can be configured to process the query, and to retrieve data object(s) 322 satisfying the query
	Marquie column 6 lines 35-43: In response to receiving the query result, e.g., a plurality of documents related to the particular topic, client B 500b can Submit a command relating to any of the plurality of objects included in the query result. Such a command corresponds to user activity data. For example, client B 500b can submit a “select command to select a first data object of the plurality of objects for further review, a “print” command to print the first data object, a “buy' command to place the first data object in a shopping cart, etc.)
	- “retrieve the generated correlation data” 
st data object 322a that satisfies at least a portion of recommendation search criteria) “and” 
	
	- “identify, for the , ones of the projected outcomes in the stored correlation data that are associated with the identified case attribute values in the received case data”
	(Marquie Fig2 step 206 column 8 lines 64-66, column 9 lines 2-7: recommendation info is based on at least one inference determined from structured storage model 400.
	Marquie column 8 lines 34-53: recommendation search criteria can identify first data object 322a and an inference between first data object 322a and other data objects 322 and/or metadata associated with data objects 322. For example, the recommendation search criteria can ask for books related to a topic of a particular book (first data object 322a) recommended by an expert in the topic. In this example, the search criteria refer to a first inference between the topic and the particular book, to a second inference between author(s) and the topic, and to third inference between recommended book(s) and the author(s). The first inference can be determined based on user activity data indicating which topic was searched before a purchase of the particular book, the second inference can be determined based on user activity data indicating which books were purchased after a search of the topic and based on the metadata of those books to determine the author(s) of those books, and the third inference can be determined based on the user activity data indicating which books were purchased by the author(s).
	Marquie column 9 lines 8-16: when the query 520 is received, the data manager component 314 can determine that the query 520 includes the recommendation search criteria. For example, the data manager 314 can parse the query 520 and detect and extract the recommendation search criteria. Data manager 314 can also be configured to retrieve recommendation metadata 324 of the 1st data object 322a that satisfies at least a portion of the recommendation search criteria.
	Marquie column 8 lines 44-53: 1st inference can be determined based on user activity data indicating which topic was searched before a purchase of the particular book, 2nd inference can be determined based on user activity data indicating which books were rd inference can be determined based on the user activity data indicating which books were purchased by the author(s)).

	“the case management server including an outgoing data handler configured to build a message based on the identified projected outcomes for the corresponding ; “and”  
	“provide the message to the application protocol layer the application protocol layer configured to format the received message for delivery to the first remote computer device”
	(Marquie column 6 lines 30-34: retrieved data object(s) are received by outgoing message handler 316 to package the object(s) satisfying the query into a query result [or outcome] and transmit query result [or outcome] to client B 500b via network 510. 
	Marquie column 9 lines 48-52: outgoing message handler 316 is configured to interoperate directly with protocol layer of network subsystem 330 or with an application protocol layer, as described above and illustrated by exemplary HTTP protocol layer 332. 
	Marquie column 6 lines 17-19: These higher protocol layers can encode, package, and/or reformat data for sending and receiving messages over a network layer). 


Marquie does not explicitly recite that his inferences are deducted or learned by the system itself to anticipate the term “self learning” as claimed.  

Marquie also does not explicitly recite, newly amended:  
	- “receive case data from a first remote computer device of the one or more remote computer devices / via the network subsystem”, “the case data including one or more attributes for a corresponding specific case” (bolded emphasis added).   

Gilbert however in analogous art of predictive analysis teaches or at least suggests
correlations, relationships or inferences of features generated by “self learning” 
	(Gilbert ¶ [0008] 1st sentence, details at Fig.8 & ¶ [0054] - ¶ [0055]) 
	
Marquie’s “system” / “product comprising non-transitory storage medium” / “method” to clearly include evidence for “self learning”  in view of Gilbert in order to effectively solve problem keyword based problem repositories, whose search is ineffective and cumbersome when having complex characteristics (Gilbert ¶ [0006] last sentence & MPEP 2143 C, D and/or G)  as motivated by an expectation of success such as improving the speed, efficiency, and accuracy in problem determination in IT systems or environments when searching solution repositories with a multi-dimensional problem signature (Gilbert ¶ [0022] 2nd sentence & MPEP 2143 G) with the self-learning of feature relevance resulting in an accurate characterization of a faulty condition, to improve the efficiency of problem classification and search (Gilbert ¶ [0054] 2nd sentence & MPEP 2143 G), thus predictably falling as pieces of a puzzle to the base teachings of Marquie. For example, Marquie is disclosed as readily adaptable and predictable for a wide range variations (Marquie column 4 lines 52-55, column 10 lines 14-28 & MPEP 2143 C, D and/or G). Thus naturally, when new inferences are determined based on new data, Marquie’s recommendation engine is adaptable for updating the corresponding recommendation metadata (Marquie column 8 lines 7-10 & MPEP 2143 C, D and/or G). Moreover Gilbert would further add parallel processing in a distributed heterogeneous content repository (e.g., search engine and databases) in order to further improve the scalability of the system and keep the response time within user-acceptable bounds (Gilbert ¶ [0044] & MPEP 2143 C, D and/or G) which fits as a last piece of the puzzle perfectly to the distributed network environment disclosed by Marquie at column 3 line 65 to column 4 line 4 in light of MPEP 2143 C, D and/or G. 
Further still, the claimed invention could also be viewed as a mere combination of old elements in a similar predictive analysis field of endeavor. In such combination each element would have merely performed the same organizational and analytical functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Marquie in view of Gilbert, the results of the combination were predictable. For example as stated by Marquie at column 8 lines 7-10, when new inferences, as disclosed by  Gilbert supra, are determined based on new data, Marquie’s recommendation engine is adaptable for Gilbert would further add at ¶ [0044] parallel processing in a distributed heterogeneous content repository (e.g., search engine and databases) in order to further improve the scalability of the system and keep the response time within user-acceptable bounds which would predictably and complementarily fit as a piece of the puzzle perfectly to the distributed network environment disclosed by Marquie at column 3 line 65 - column 4 line 4. (MPEP 2143 A).
- Furthermore-
Sapir in analogous art of predictive analysis teaches or suggests: “specific case” as in
	- “receive case data from a first remote computer device of the one or more remote computer devices / via the network subsystem”, “the case data including one or more attributes for a corresponding specific case”
	(Sapir ¶ [0008] 2nd sentence: Pattern-coded data is generated for both known cases and another case (e.g.  test case or a new case), by evaluating the data for the known cases and the other case with the at least one probabilistic pattern. Sapir ¶ [0111] last sentence: implementation of receiving data for a test case from a remote device in connection with the present invention should be apparent to one of ordinary skill in the art and therefore will not be further described).

	It would have been obvious to one skilled in the art, at the time of the invention, to further modify Marquie / Gilbert “system”/”product”/”method” to further include : “specific case” as in “receive case data from a first remote computer device of the one or more remote computer devices / via the network subsystem”, “the case data including one or more attributes for a corresponding specific case”, and further consider the case as the “specific case” in further view of Sapir in order to provide a more effective tool that would enhance the induction and use of probabilistic patterns to support decisions under uncertainty (Sapir ¶ [0112] 1st sentence, ¶ [0003], 1st - 2nd sentences, ¶ [0096] last three sentences & MPEP 2143 G). 
	Alternatively, the claimed invention can also be viewed as a mere combination of old data management and data analytics elements in a similar predictive analysis field of endeavor. In such combination each element merely would have performed the same 
data processing and data transfer function as it did separately, and one of ordinary skill Marquie / Gilbert in further view of Sapir, the results of the combination would have fitted together, as pieces of a puzzle, in a complementary and  predictable manner (Sapir ¶ [0111] last sentence: implementation of such architectures (e.g., receiving data for a test case from a remote device) in connection with the present invention should be apparent to one of ordinary skill in the art and therefore will not be further described in light of MPEP 2143 A).

Claims 2, 9, 16 
Marquie / Gilbert / Sapir teaches all the limitations at parent claims 1, 8, 15 above. 
Marquie still teaches at column 8 lines 34-53: the recommendation search criteria can ask for books related to a topic of a particular book (the first data object 322a) recommended by an expert in the topic. In this example, the search criteria refer to a first inference between the topic and the particular book, to a second inference between an author(s) and the topic, and to a third inference between recommended book(s) and the author(s). The first inference can be determined based on user activity data indicating which topic was searched before a purchase of the particular book, the second inference can be determined based on user activity data indicating which books were purchased after a search of the topic and based on the metadata of those books to determine the author(s) of those books, and the third inference can be determined based on the user activity data indicating which books were purchased by the author(s).

Marquie does not explicitly recite: “wherein the self-learning predictive analysis engine is configured to”: / “wherein the program code is further executable by the processor to”:
	- “generate the correlation data based on a first portion of the configuration information”; 
	- “retrieve a second portion of the configuration information which is different from the first portion of the configuration information”; “and” 
	- “for each of one or more cases in the second portion of the configuration information, identify attributes in the case data, identify in the stored correlation data projected outcomes associated with the identified case attributes, compare the identified projected outcomes with outcomes identified for the cases in the configuration information, and verify the projected outcomes with the identified outcomes” as claimed.  

Gilbert however in analogous art of predictive analysis teaches or at least suggests: “wherein the self-learning predictive analysis engine is configured to”: 
	- “generate the correlation data based on a first portion of the configuration information”
	(Gilbert Fig.7 and further ¶ [0054] 6th sentence: Fig.8 illustrates the method for self-learning of feature relevance.
	Gilbert ¶ [0054] 4th sentence: If the correlation between a feature value and the solution is high, the weight of the feature is higher.
	Gilbert Fig.7 and further ¶ [0055] & Fig.8 step 806 f = first feature in n -> step 807: Is f in featureCommon?->If f is in FeatureCommon the weight for f is set to 1 at 809); 
	
	- “retrieve a second portion of the configuration information which is different from the first portion of the configuration information”
	(Gilbert mid-¶ [0055] & Fig.8 step 814: Features Remaining in n? -> Yes-> step 815 f = next feature -> back to step 807 -> etc. 
	  Gilbert ¶ [0055] last 3 sentences: the process of self-learning can be executed upon the submission of a new instance of a problem signature and a solution, or in a batch mode.   The self-learning of feature relevance results in the ability to identify new types of problems and to build and refine the problem signature and solution repository 119 in response to changes in the IT environment); “and”
 	
	- “for each of one or more cases in the second portion of the configuration information, identify attributes in the case data, identify in the stored correlation data projected outcomes associated with the identified case attributes, compare the identified projected outcomes with outcomes identified for the cases in the configuration information and verify the projected outcomes with the identified outcomes”
	(Gilbert Figs.7,8 feedback loop and ¶ [0055] last 3 sentences: the process of self-learning can be executed upon submission of new instance of a problem signature and solution, or in batch mode. The self-learning of feature relevance results in ability to 
	Gilbert Figs.7,8 feedback loop and mid-¶ [0052]: The problem signature and solution repository 119 returns a ranked list of possible matching problem signatures at block 706.  At block 707, it is determined whether a high-accuracy match exists among the ranked list of possible matching problem signatures.  If a high-accuracy match is found, at least one solution is retrieved from problem signature and solution repository 119 at block 708.  At block 709, a user resolves the problem. If the user uses the solution retrieved from the problem signature and solution repository 119, the user can indicate the relationship between the solved problem and the retrieved solution.  If the user uses another solution to solve the problem, the user can submit the solution as alternative solution for matching signature.)
	Gilbert Figs.7,8 feedback loop and ¶ [0052] last 9 sentences: If a high-accuracy match is not found at block 707, the system selects the highest accuracy search results, and identifies the set of features that are present in the signatures of the search results but are not present in the problem signature used for the search.These features are returned to the user as suggestions for expanding the signature in order to find better matches.  It is determined whether there are suggestions for additional features to include in the problem signature at block 710.  If there are no suggestions, the method proceeds to block 713.  At block 713, a user develops a new solution and solves the problem.  The problem signature and the solution pair is submitted to the problem signature and solution repository 119.  If there are suggestions at block 710, the method proceeds to block 711 where the user identifies the new features that can be added to the problem signature.  At block 712, the problem signature is augmented with the new features using the problem signature generator 111 in the incremental mode as shown in Fig. 2B.)

   Rationales to modify/combine Marquie / Gilbert are above and reincorporated since dependent claims 2, 9 narrowing the implementation or algorithm of claims 1, 8.
   Rationales to modify/combine Marquie/Gilbert/Sapir are also above and reincorporated. 



Claims 3, 10, 17 
Marquie / Gilbert / Sapir teaches all the limitations at claims 1, 8, 15 above.
Marquie further teaches or suggests: “further comprising an incoming message handler configured to interface with the application protocol layer and to receive the case data from the first remote computer device” (Marquie column 4 lines 1-4: remote nodes may be another computer, a server, a router, a peer device or other common network node, and typically includes many or all of the elements described above relative to the hardware device 100. For example see Marquie column 5 lines 34-39: Fig.3 illustrates components that are configured to operate within an execution environment hosted by a computer device and/or multiple computer devices, as in distributed, separated or remote execution environment. For example, Fig. 5 illustrates a plurality of computer devices 500a, 500b, 502 communicatively coupled to one another via a network 510. Marquie Fig.5 and column 8 lines 26-30: query 520 can be received from a client, e.g., Client A 500a, as a first separated or remote computer device, via the network 510, and received by the incoming message handler component 304 via the network subsystem 330).

Claims 4, 11, 18
Marquie / Gilbert / Sapir teaches all the limitations at claims 3, 10, 17 above.
Marquie further teaches or suggests: “further comprising a command handler coupled to the incoming message handler and configured to route the configuration information and the case data received via the incoming message handler” (Marquie column 6 lines 24- 30: A command handler component 310 in the content management system 300 can be configured to receive the data query via an incoming message handler 304 and to route the query to the data manager 314. Similarly Marquie column 8 lines 22-33).

Claims 5, 12
Marquie / Gilbert / Sapir teaches all the limitations at claims 4, 11 above.
Marquie further teaches or suggests: “wherein when the command handler receives incoming configuration information, the command handler is configured to route the incoming configuration information to a data manager of the case management server” (Marquie column 6 lines 22-28: The data query can be a request for a specific data object, e.g., a book or a document, or for a collection of data objects, e.g., all documents related , “wherein the data manager is configured to store the received configuration information in the data store” (Marquie column 5 lines 59-61: data manager 314, which can be configured to add, update, and/or delete data objects 322. Also Marquie column 9 lines 37-39 noting another example: when the inference(s) is determined, it can be returned to the data manager 314 and optionally stored as recommendation metadata 324 of the first data object 322a).


Claims 6, 13, 19
Marquie / Gilbert / Sapir teaches all the limitations at claims 4, 11, 18 above.
Marquie teaches “wherein when the command handler receives incoming case data from the first remote computer device” (Marquie column 6 lines 39-45: client B 500b can submit a “select command to select a first data object of the plurality of objects for further review, a “print” command to print the first data object, a “buy' command to place the first data object in a shopping cart, etc. User activity data can be received over the network 510 by the command handler component 310, a) / “the received configurations information I the data store” (Marquie column 5 lines 59-61: data manager 314, which can be configured to add, update, and/or delete data objects 322. Also Marquie column 9 lines 37-39 noting another example: when the inference(s) is determined, it can be returned to the data manager 314 and optionally stored as recommendation metadata 324 of the first data object 322a) /  “the command handler is configured to route the- 22 -ATTORNEY DOCKET NO.Patent Application OPEN5350-1Customer No. 109422incoming case data to the predictive analysis engine” (Marquie column 6 lines 22-28: The data query can be a request for a specific data object, e.g., a book or a document, or for a collection of data objects, e.g., all documents related to a particular topic. A command handler component 310 in the content management system 300 can be configured to receive the data query via an incoming message handler 304 and to route the query to the data manager 314).





Claims 7, 14, 20
Marquie / Gilbert / Sapir teaches all the limitations at claims 1, 8, 15 above. Further 
Marquie teaches or suggests: “wherein the predictive analysis engine is further configured to validate the generated correlation data against the received case data” (Marquie column 7 lines 49-57: Another inference that can be determined is that document #1 associated with node 402a is highly relevant to Topic 1 based on the fact that it was selected by several users, e.g., by User A and User B, after a search of Topic 1. That inference is bolstered [or validated] further by the fact that document #1 was purchased by Users A and B. Accordingly, the recommendation engine 312 can, in this example, determine that documents #1 and #2 are related to Topic 1, and that document #1 is preferred (and recommended) by Users A and B. Marquie column 8 lines 34-53: noting another example where the recommendation search criteria can identify the first data object 322a and an inference between the first data object 322a and other data objects 322 and/or metadata associated with data objects 322. For example, the recommendation search criteria can ask for books related to a topic of a particular book (the first data object 322a) recommended by an expert in the topic. In this example, the search criteria refer to a first inference between the topic and the particular book, to a second inference between an author(s) and the topic, and to a third inference between recommended book(s) and the author(s). The first inference can be determined based on user activity data indicating which topic was searched before a purchase of the particular book, the second inference can be determined based on user activity data indicating which books were purchased after a search of the topic and based on the metadata of those books to determine the author(s) of those books, and the third inference can be determined based on the user activity data indicating which books were purchased by the author(s)), “update the generated correlation data according to the received case data, and stored the updated correlation data” (Marquie column 8 lines 7-13: Naturally, when new inferences are determined based on new user activity data, the recommendation engine 312 can update the corresponding recommendation metadata 324. The recommendation meta data 324 is stored, in an embodiment, in the database 320 along with the data objects 322 so that it can be accessed by the network application service 300)


Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
Raghunandan et al, US 6760722 B1 teaching Computer implemented automated remote support
Fujimaki US 20100100521 A1 mid-¶ [0102]: remotely collect diagnostic case data from multiple distant diagnostic devices 101.
Nochta et al, US 20070005547 A1 ¶ [0038] 6th sentence: In case the predicted input data originate from a remote system that is different from the prediction system the following operation may include prediction system further identifying the remote system.
Figura; US 20130182700 A1 hereinafter Figura teaching: 
	“a case management server coupled by an application protocol layer to a network 
subsystem” (Figura ¶ [0002] 1st-2nd sentences: An embodiment is directed to a generic data mediation platform for use in network monitoring, testing, analytics. Many network monitoring & testing systems are composed of probes which gather information and dashboards which report that information. Figura ¶ [0099] Fig.10 illustrates two input sources containing locally ordered events, with these events being communicated to an application. Input source 1 contains events in order of 1, 3 6. Input source 2 contains events in order of 2, 4, 5. When these events are received by the application, these events are to be ordered in the absolute ordering: 1, 2, 3, 4, 5, 6. For instance, input source 1 may be associated with a first VoIP device, with the input source 1 monitoring and tracking events associated with the first VoIP device. Similarly, input source 2 may be associated with a second VoIP device, with the input source 2 monitoring and tracking events associated with the second VoIP device. The first VoIP device may initiate any type of call, such as a VoIP call using the Session Initiation Protocol (SIP), by sending an invite to the second VoIP device. The input source 1 would detect the SIP invite as an event, adding the SIP invite event to a first-in-first-out (FIFO) queue. The input source 2 receives the SIP invite and also adds this event to its local FIFO queue. The SIP invite is then received by the second VoIP device. Figura ¶ [0083]  5th sentence: if a switch is identified to be dropping packets, then the executed script or sequence of steps can reroute traffic by using a different switch until the switch flagged as the source of the problem is fixed); 
	“one or more remote computer devices communicatively coupled to the case management server by the network subsystem” (Figura Figs. 10, 11 elements 1110, 1112 and ¶ [0002] 3rd sentence: Embodiments of mediation platform described herein integrate nd sentence: the computing system may include multiple distinct computers or computing devices e.g., physical servers. Figura ¶ [0155] last sentence: Each service described, such as those shown in Fig. 2, may be implemented by one or more computing devices, such as one or more physical servers programmed with associated server code)); “and” 
	“a data store coupled to the case management server, wherein the data store contains configuration data including case attributes and performance criteria”; 
        (Figura ¶ [0025] configuring how dimension-value based key performance indicators (KPIs) are calculated from stream of homogenous or heterogenous data events.
          Figura ¶ [0038] 3rd-6th sentences: a unique ID (the data event ID) is assigned to each data event, which is then stored with each KPI data event. For a certain KPI event, the type (name) of KPI will be known, the time period that got aggregated will be known, and even the dimension instance will be known. Using this information, all the KPI data events that "built" this KPI event can be drilled down to, i.e., found, in the storage. Since these KPI data events all have the ID of the original data events, the exact set of them that contributed to this particular KPI event can be found in the storage.
	Figura ¶ [0058] 1st sentences: KPI aggregator can store KPI data events as objects in list, with aggregator aggregating the values in the list at end of aggregation time period.
	Figura ¶ [0068] 2nd sentence: The configuration allows the user to specify the name of the file where the output is to be stored, along with specifying the ordering and formatting of the data as it is outputted.
	Figura ¶ [0133] 2nd sentence: Raw data records from any data source or even the data records produced through correlation may then be used to generate KPIs or to perform additional correlation)
	“the case management server including a self-learning predictive analysis engine” 
	(Figura ¶ [0078] embodiments of the self-adaptive trigger method) “configured to” 
	- “retrieve configuration information containing a plurality of case attributes and a 
corresponding plurality of performance criteria and associated outcomes”
	(Figura ¶ [0028] last sentence: KPI configuration described herein first enables a user to define how to convert the raw data into a KPI data event.
	Figura ¶ [0079] Depending on type of system and data monitored by a monitoring system, there may be a large number of different KPIs associated with a single system. Thus, while users may be interested in tracking a large number of different KPIs, it is a burden to 
	- “analyze the retrieved configuration information and generate a set of projected outcomes corresponding to the performance criteria”
	 (Figura  ¶ [0078] 4th sentence: the system can constantly monitor the conditions and update what constitutes "normal" over time, thereby automatically adjusting the triggers for alarms when there are certain deviations from normal.
	  Figura ¶ [0078] 3rd sentence: having a system that automatically updates the conditions considered normal reduces the maintenance burden on the user since it removes the need for the user to constantly monitor the conditions of the system and the need for manual reconfiguration of the system as the normal conditions change),
	- “generate correlation data, wherein the correlation data associates each of the 
case attributes with a corresponding one of the projected outcomes”,
	(Figura ¶ [0120]  Complex event processing consists of monitoring a set of events, and by analyzing and correlating events from the set of events, determining instances of complex events. Embodiments are directed to the use of complex event processing for real-time monitoring of networks. Network probes gather information about the events happening on said networks. The analysis of the network events can be used to provide data staging--correlation, key performance indicator (KPI) generation, alarm generation, data enrichment, data normalization, etc.) and 
	- “store the correlation data in the data store”
	(Figura ¶ [0146] 1st sentence: the correlator keeps a list of active output events); 
	- “receive case data from a first remote computer device of the one or more remote computer devices”
	(Figura ¶ [0128] 3rd sentence: Embodiments of the mediation platform described herein integrate with disparate data sources and data consumers, rather than having fixed inputs and fixed outputs.
	- “in response to receiving the case data, identify one or more attributes in the 
received case data”
	(Figura ¶ [0133] 1st-2nd sentences: in an embodiment, individual data records from multiple data sources are correlated together based on flexible rules defined by the user.
, 
	- “retrieve the generated correlation data”
	(Figura ¶ [0133] 3rd-4th sentences: the generated data may in turn be fed back through the system), “and” 
	- “identify in the stored correlation data ones of the projected outcomes that are 
associated with the identified case attributes in the received case data”
	(Figura ¶ [0133] 3rd-4th sentences: the generated data may in turn be fed back through the system, producing additional correlations or more complex data. The correlated data records and KPIs are available to new and existing reporting applications in a configurable format. Figura ¶ [0146] 1st - 2nd sentences: the correlator keeps a list of active output events and tries to match input events to active output events. If there is a match, the input event either gets correlated or associated with the output event)
	“the case management server including an outgoing data handler configured to build a message based on the identified projected outcomes, and provide the message to the application protocol layer the application protocol layer configured to format the received message for delivery to the first remote computer device”
	(Figura ¶ [0027] 2nd sentence: the KPI data event is subsequently processed by a KPI engine, further exemplified as KPI handler at ¶ [0151] 7th-9th sentences, which outputs the computed KPIs to files or to a dashboard. Figura ¶ [0136] last two sentences: the data mediation platform 1702 converts all data directed to the first dashboard 1712 to format 1, the format associated with the first dashboard. Similarly, the data mediation platform 1702 converts all data directed to the second dashboard 1714 to format 2, the format associated with the second dashboard). 
	Figura ¶ [0068] Fig. 8A illustrates configuration for KPI output fo KPI "NumCall AttemptsPerRegion" from Fig.7. The configuration allows the user to specify the name of the file where the output is to be stored, along with specifying the ordering and formatting of the data as it is outputted. The rules also enable the user to specify all the results, or portions of the results [or outcomes], to be written to different files.Fig.8B shows the actual output including headers for the data and followed by rows of comma-separated values
	Figura ¶ [0128] last sentence: The integrated data can be output to different types of data consumers, each of which to receive different sets of data in different formats.


Zager et al, US 20020022952 A1 hereinafter Zager teahcign the following:  
	Zager ¶ [0093] last sentence: if the state of an existing Managed Objects - MO changes, the model learns of that change through an agent (discussed below) which has captured or deduced the change, packaged it into a message, and sent the message to the model, and thus allowed the model to respond to the message)
	Zager ¶ [0200] - ¶ [0203] Preliminary analysis by an Agent Manager results in three possible outcomes, in which the data can indicate, respectively:
		1. that some change of state has occurred to a known MO (either a shift from normal to anomalous behavior, or a return to normal,
		2. that the model should create a new MO to represent a previously unknown managed resource; or
		3. that a known MO is behaving appropriately, and its performance data should thus just be recorded
	Zager ¶ [0271] last sentence: The Control Repository houses heuristic identifiers and configuration material associated with "personalities" (the individual characteristics of a particular model or the like) in the same manner as with generic material.
	Zager ¶ [0316] If the model captures information about an entity type via SNMP, it will have relationships to several SNMP objects in the repository: the SNMP enterprise OID; a table mapping trap numbers to eventDefinitions; and one or  more MIB tables. 
	Zager ¶  [0317] If the model captures information about an entity type via log file 
tailing, it will have relationships to several logging objects in the repository: the file(s) to tail; tables of pattern matches (inclusion criteria); parsing rules--what fields to extract from the message; and the eventDefinition.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	April 4th, 2021